DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-33, 35-36, 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torvinen et al. (US  20170208890) in view of Kobayashi et al. (US 5053671), cited in IDS.
Regarding claim 21, Torvinen discloses a circuit board comprising a piezoelectric sensor 500, 510, configured to detect one or more biological signals of a user (Fig. 5A, abstract, section 0058, energy harvesting button 500 in accordance with an example of the present invention. In this example, the energy harvesting button 500 comprises two covers 505, one upper cover and one lower cover. The covers 505 may be used as protection (e.g., to provide a strong or a waterproof construction). In case the covers are made from a conductive material e.g., brass, or a flexible printed circuit (FPC) with a copper layer and conductive adhesive , covers may also serve as conductive elements to convey electricity and/or signals to the electronic component), wherein the piezoelectric sensor 510 is coupled to the circuit board (Fig. 5a, section 0058, two piezoelectric plates in the center of the energy harvesting button, both placed on ceramics, wherein the ceramics extend to the sides and are connected to a support ring); a first conductive layer 505 disposed on top of a first side of the circuit board and at least a portion of the insulator material (Fig. 5a, Section 0058, the covers are made from a conductive material e.g., brass, or a flexible printed circuit (FPC) with a copper layer and conductive adhesive. Two piezoelectric plates in the center of the energy harvesting button , both placed on ceramics, wherein the ceramics extend to the sides and are connected to a support ring); and a second conductive layer 505 disposed on top of a second side of the circuit board, wherein the first side of the circuit board and the second side of the circuit board are different (Fig. 5a, Section 0058, the covers are made from a conductive material e.g., brass, or a flexible printed circuit (FPC) with a copper layer and conductive adhesive. Two piezoelectric plates in the center of the energy harvesting button , both placed on ceramics, wherein the ceramics extend to the sides and are connected to a support ring).
However Torvinen does not disclose wherein the piezoelectric sensor is coupled to a terminal of the circuit board and  an insulator material disposed on top of at least a portion of the terminal. Kobayashi discloses wherein the piezoelectric sensor 11, 12 is coupled to a terminal 13, 14 of the circuit board 5 (Fig. 1, column 4 lines 66-68, The piezoelectric elements are connected to the circuit board via lead wires respectively) and an insulator material disposed on top of at least a portion of the terminal (Fig. 1, column 4 lines 38-42, The circuit board 5 and the circuit components 6 are buried in a potting resin layer 7 which is filled after rigidly fastening the circuit board 5 onto the bottom 2b of the lower casing component 2). This allows for proper conductivity of the piezoelectric sensor to the terminal of the circuit board. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Torvinen by adding the piezoelectric sensor is coupled to a terminal of the circuit board and an insulator material disposed on top of at least a portion of the terminal as taught by Kobayashi in order to facilitate proper conductivity of the piezoelectric sensor to the terminal of the circuit board.
Concerning claim 22, Torvinen in view of Kobayashi, specifically Kobayashi discloses the terminal comprises a soldering lead 13, 14 , and wherein the insulator material 7 is disposed on top of at least a portion of the soldering lead (Fig. 1).
With respect to claim 23, Torvinen in view of Kobayashi, specifically Kobayashi discloses the terminal comprises a plurality of terminals, and the insulator material is disposed on top of the plurality of terminals (Fig. 1).	 
Regarding claim 24, Torvinen in view of Kobayashi, specifically Torvinen discloses the first side 505 of the circuit board (top of device 500) and the second side 505 of the circuit board (bottom of device 500) are opposite to each other (Fig. 5a).
Concerning claim 25, Torvinen in view of Kobayashi, specifically Kobayashi  discloses the insulator material 4 is disposed on top of at least a portion of the piezoelectric sensor (Fig. 1, column 4 lines 24-25, The sensor support member  is made of an elastic material, such as polyurethane resin).
With respect to claim 26, Torvinen in view of Kobayashi, specifically Torvinen  discloses the circuit board is a flexible printed circuit board 310 (Fig. 3, section 0056, 0058, the energy harvesting button comprises a support ring, and multiple flexible printed circuit boards. The covers may be used as protection e.g., to provide a strong or a waterproof construction. In case the covers are made from a conductive material e.g., brass, or a flexible printed circuit (FPC) with a copper layer and conductive adhesive).
Regarding claim 27, Torvinen in view of Kobayashi, specifically Kobayashi discloses the circuit board comprises a first terminal 13, 14 and a second terminal, 13, 14, wherein (i) the first terminal is coupled to a first side of the piezoelectric sensor 11 and (ii) the second terminal is coupled to a second side of the piezoelectric sensor 12, wherein the first side of the piezoelectric sensor and the second side of the piezoelectric sensor are opposite to each other (Fig. 1).
Concerning claim 28, Torvinen in view of Kobayashi, specifically Kobayashi discloses the first conductive layer and the second conductive layer are electrically coupled to a ground terminal 5a (Fig. 1, column 4 lines 33-38, A circuit board 5 on which various electric and/or electronic circuit components 6, such as a filter, an amplifier and so forth, are mounted. The circuit board 5 lies substantially parallel to the bottom 2b of the lower casing component 2 and is rigidly secured there onto by means of fastening screws).
With respect to claim 29, Torvinen in view of Kobayashi, specifically Kobayashi discloses the ground terminal 5a is a part of the circuit board (Fig. 1, column 4 lines 33-38, A circuit board 5 on which various electric and/or electronic circuit components 6, such as a filter, an amplifier and so forth, are mounted. The circuit board 5 lies substantially parallel to the bottom 2b of the lower casing component 2 and is rigidly secured there onto by means of fastening screws).
Regarding claim 30, Torvinen in view of Kobayashi, specifically Torvinen discloses the first conductive layer comprises copper (section 0058, In case the covers are made from a conductive material e.g., brass, or a flexible printed circuit (FPC) with a copper layer and conductive adhesive).
Concerning claim 31, Torvinen in view of Kobayashi, specifically Torvinen discloses the second conductive layer comprises copper (section 0058, In case the covers are made from a conductive material e.g., brass, or a flexible printed circuit (FPC) with a copper layer and conductive adhesive).
With respect to claim 32, Torvinen in view of Kobayashi, specifically Kobayashi discloses  the insulator material 4 is adhered to the at least the portion of the piezoelectric sensor 11, 12 (Fig. 1, column 4 lines 60-63, an annular sensor support member 4. The sensor support member 4 is made of an elastic material, such as polyurethane resin. The piezoelectric elements 11 and 12 are placed away from the inner circumferential edge of the sensor support member).
Regarding claim 33, Torvinen in view of Kobayashi, specifically Kobayashi discloses the insulator material is adhered to the piezoelectric sensor (Fig. 1, column 4 lines 60-63, an annular sensor support member 4. The sensor support member 4 is made of an elastic material, such as polyurethane resin. The piezoelectric elements 11 and 12 are placed away from the inner circumferential edge of the sensor support member).
With respect to claim 35, Torvinen in view of Kobayashi, specifically Torvinen discloses the sensor system is a sensor stirp 100, 300 (Figs. 1, 3).
Regarding claim 36, Torvinen in view of Kobayashi, specifically Torvinen discloses a temperature sensor (section 0028, temperature sensor(s) to measure temperature).
With respect to claim 38, Torvinen in view of Kobayashi, specifically Torvinen discloses the one or more biological signals of the user comprises presence of the user (Section 0060, when the foot of the wearer of the shoe gets into contact with the ground).
Regarding claim 39, Torvinen in view of Kobayashi, specifically Torvinen discloses the one or more biological signals of the user comprises motion of the use (Section 0060, when the foot of the wearer of the shoe gets into contact with the ground).
Concerning claim 40, Torvinen in view of Kobayashi, specifically Torvinen discloses the one or more biological signals of the user comprises temperature of the user (section 0028, temperature sensor(s) to measure temperature).
Claim Objections
Claims 34, 37, 41-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792